Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohamed Seid Ahmed Mohamed pled guilty to one count of conspiracy to commit wire fraud and to traffic in contraband cigarettes, On appeal, he seeks to vacate his sentence of 41 months imprisonment, asserting that the district court abused its discretion in denying his motion to compel production of favorable information and in *87granting the government s motion to quash a subpoena seeking testimony about favorable information.
In accordance with a sealed opinion that has been filed and distributed to the parties and district court simultaneously herewith, we affirm in part and vacate in part the district court’s denial of Mohamed’s motion to compel, affirm the district court’s decision to quash the subpoena, and remand the case to the district court for further proceedings consistent with that opinion.
AFFIRMED IN PART, VACATED IN